UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7575



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CARSON DARRELL RODGERS,

                                             Defendant - Appellant.



                            No. 06-6576



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CARSON DARRELL RODGERS,

                                             Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:02-cr-00374-WLO; 1:04-cv-00498)


Submitted: September 26, 2006             Decided: September 28, 2006
Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carson Darrell Rodgers, Appellant Pro Se. Michael Francis Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

             In these consolidated appeals, Carson Darrell Rodgers

seeks   to    appeal   the   district   court’s   orders   adopting   the

recommendations of the magistrate judge and denying relief on his

28 U.S.C. § 2255 (2000) motion and subsequent motion to reopen

judgment under Fed. R. Civ. P. 60(b).             These orders are not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).           We have independently

reviewed the record and conclude that Rodgers has not made the

requisite showing.       Accordingly, we deny Rodgers’ motions for

certificates of appealability and dismiss the appeals. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               DISMISSED


                                  - 3 -